Spofford, J.
The present action was brought to set aside a decree of this court rendered on appeal in the case entitled the Succesion of Qlafk, reported in 11 An., 124.
The defendant excepted, 1st: That the plaintiff has not in his petition set forth any cause of action.
*1782d : That the District Court in which this suit was brought was without jurisdiction to try it.
In case these exceptions should be overruled the defendant further pleaded to the merits.
These two exceptions only are before us now ; the District Judge, conceiving that the second exception was well taken, dismissed the suit, and the plaintiff has appealed.
The decision of the lower court was based exclusively upon the authority of the case of Melançon's Heirs v. Broussard, 2 L., 8.
Whatever effect may be given to that precedent in analogous cases it fails to be an authority for this case, which is widely different.
The judgment of the Supreme Court in Broussard v. Duhamel, 3 N. S. 11 was rendered in a contested case, and was conclusive and final between the parties who were before the court, as it contained no reservation of any rights as to the title in controversy. In Melançon’s Heirs v. Duhamel it was held that a suit by the party cast against the other party to annul such decree of the Supreme court, could not be entertained by a District Court.
But, by referring to the case of Clark’s Succession, in 11 An., it will be seen that we carefully guarded against any inference being drawn that the decree should not be open to attack. We even asserted that it would be open to attack by a direct action in the name of a party interested. And if, as alleged, (and we must, at this stage of the case, take the allegation for the truth,) the defendant is seeking to avail herself in the courts of the United States of a rule there recognized, that an ex parte decree probating a will, although open to question collaterally in all the courts of the State where it was rendered, is not to be so questioned in a United States Court, but is to be held conclusive upon all the world, there is a manifest propriety in giving the relief which was reserved by the very terms of our former opinion and decree to third persons whose interest might be sought to be affected by it.
But it has been suggested in our deliberations that thepetitioner in this case who is the legal representative of Francois Dusuau De la Croix, does not stand in the same category with other persons who, as we unanimously think, might be permitted to bring an action to annul the decree in question: it is said that he was a party bound by the decree, and that this proceeding may be assimilated to an application for a new trial.
Upon this point a majority of the court think that Franpois Dusuau De la Croix was not technically a party to the decree heretofore rendered by this court.
It is true, he filed what is called an intervention in the District Court before which Mrs. Cannes made her application to prove the alleged lost will of 1813. But even in that ho took an attitude hostile to the application, and avowed his disbelief of the assertion that such a will was left by Daniel Clark. But it is said that his prayer to be appointed executor in the contingency that such will should be established, and the fact that in our decree he was so appointed, estop him from questioning the validity of the will or the conclusive effect of the decree.
But no effect seems to have been given to his intervention, or rather opposition to the probate of the alleged will, by the District Court. That court treated the application of Mrs. Caines as entirely ex parte and refused to hear oppositions. The application of Mrs. Caines was rejected by that court, on *179the ground of a defect of proof that the witnesses whose evidence was offered to establish the will had frequently seen the testator write and sign his name' The dismissal of the application was just what De la Groix desired, for he opposed the petition of Mrs. Gaines. If, then, he was strictly a party to the proceedings in the Second District Court, which we doubt, then the judgment of that court was in his favor and against Mrs. Gaines. That "judgment could not be changed so as to bind him without making him a party to the appeal. Mrs. Gaines alone appealed. She took no notice whatever of De la Groix, procured no citation against him, and gave no appeal bond in his favor. The only appellee, so far as the record shows, was G. LeQardeur, attorney of absent heirs, who was the only obligee in the appeal bond, although even he does not appear to have been cited. De la Groix made no appearance in this court pending the appeal, either in person or by counsel. Siehard Self was inadvertently made a party, and so careful were we not to prejudice the rights of any one by what was intended to be purely an ex parte proceeding, that we granted a re-hearing to declare that the decree should not be held conclusive even upon Self.
We changed entirely the judgment of the District Court, and rendered a new judgment. But De la Groix, being no party to the appeal, was not bound by ourjudgment.
It is true the decree appointed him executor ; but it is not pretended that he has ever accepted the appointment or acted under it. As he was not before us, this action of the court cannot prejudice him. And we are of the opinion that his conditional prayer for such an appointment before another tribunal had not the prospective effect to estop him from questioning the pretended will or our ex pande decree in relation thereto.
It only remains to inquire whether the petition, taking its averments as proven, discloses any cause of action. It is voluminous and not free from ob_ scurity. But we find it contains in substance a denial that Daniel Ola/rle left subsisting at his death a will, dated in 1818, and charges of fraud sufficiently grave and pointed to authorize a legal investigation as to the truth of the matters complained of.
It is, therefore, ordered, that the judgment of the District Court be avoided and reversed, that the exceptions hereinbefore considered be overruled, and that the cause be remanded for further proceedings according to law; the costs of this appeal to be paid by the defendant and appellee.